          Case 2:20-cv-00776-JMG Document 19-1 Filed 06/23/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Edward Stewart
                                                     Civil Action
    vs.
                                                     No. 20-776
David Feldman, et al.

                             CERTIFICATION OF SERVICE

     I hereby certify that Plaintiff’s Response to Defendants’ Motion to Dismiss Count V of

Plaintiff’s Amended Complaint was served on the following through this Court’s CM/ECF system:

                                    Simon Rosen, Esq.
                             Law Office of Simon Rosen, PLLC
                               325 Chestnut Street, Suite 800
                                  Philadelphia, PA 19106

                                   Counsel for Defendants



                                          Respectfully submitted,

                                               /s/ Daniel J. Auerbach
                                          Donald Benedetto (PA I.D. No. 309199)
                                          Daniel J. Auerbach (PA I.D. No. 316856)
                                          1500 John F. Kennedy Blvd., Suite 1203
                                          Philadelphia, PA 19102
                                          (215) 567-1486
                                          don@gamburglaw.com
                                          dan@gamburglaw.com

Dated: June 23, 2020




                                            –1–
